Citation Nr: 0915678	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for liver cancer, for 
accrued benefits purposes.

2.  Entitlement to service connection for colon cancer, for 
accrued benefits purposes.

3.  Entitlement to service connection for lung cancer, for 
accrued benefits purposes.

4.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1965, 
and from April 1966 to October 1986.  He died in February 
2004.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision, in 
which the RO denied service connection for skin cancer, liver 
cancer, colon cancer, and for lung cancer, as well as service 
connection for the cause of the Veteran's death.  The 
appellant filed a notice of disagreement (NOD) in March 2005, 
and the RO issued a statement of the case (SOC) in March 
2006.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2006.

In a March 2006 rating decision, the RO granted service 
connection and assigned a 0 percent (noncompensable) rating 
for skin cancer, effective September 10, 2003.  Therefore, 
the claims remaining on appeal are limited to those set forth 
on the title page.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The record was left 
open for 60 days to allow the appellant to submit additional 
evidence in support of her claims.  Later that month, the 
appellant submitted additional evidence and waived review by 
the RO.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  At the time of the Veteran's death in February 2004, he 
had claims pending for service connection for liver cancer, 
colon cancer, lung cancer, and for skin cancer.

3.  The appellant filed her claim for accrued benefits in 
March 2004.

4.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, neither liver nor colon cancer is 
the disabilities recognized by VA as etiologically related to 
herbicide exposure.

5.  Neither liver nor colon cancer  shown in service, or for 
many years thereafter, and there is no competent, probative 
evidence of or opinion even suggesting a medical nexus (or, 
relationship) between either liver or colon cancer and 
service.

6 .  Competent, probative evidence does not show that the 
Veteran had lung cancer at death..

7.  The Veteran's death certificate lists the immediate cause 
of death as metastatic rectal cancer.

8.  Rectal cancer is not among the disabilities recognized by 
VA as etiologically related to herbicide exposure., nor was 
it shown in service, or for many years thereafter, and there 
is no competent, probative evidence of a nexus between rectal 
cancer and service.

9  While, at the time of the Veteran's death, service 
connection was not in effect for any disability; in a March 
2006 rating decision, the RO granted service connection and 
assigned a noncompensable rating for skin cancer, effective 
September 10, 2003 (prior to the Veteran's February 2004 
death)
.
10.  There is no evidence or allegation that Veteran's 
service-connected skin cancer was medically related to his 
death.  

11.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver cancer, for 
accrued benefits purposes, are not met.  38 C.F.R. §§ 1110, 
1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 
(2008).

2.  The criteria for service connection for colon cancer, for 
accrued benefits purposes, are not met.  38 C.F.R. §§ 1110, 
1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 
(2008).

3.  The criteria for service connection for lung cancer, for 
accrued benefits purposes, are not met.  38 C.F.R. §§ 1110, 
1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2008).

4.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Specific to a claim for dependency and indemnity compensation 
(DIC) benefits, to include for service connection for the 
cause of the Veteran's death, VA's notice requirements 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

In this appeal, a September 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also asked the appellant 
to send any evidence in her possession that pertains to the 
claim (consistent with Pelegrini and the version of section 
3.159 then in effect).  The January 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  

As regards the Hupp requirements, the Board notes that the 
September 2004 letter did not advise the appellant of any 
disability(ies) for which the Veteran had been granted 
service connection during his lifetime, and did not clearly 
explain the evidence and information needed to substantiate a 
DIC claim based on a condition not yet service-connected.  
However, the appellant's testimony and written statements by 
and on her behalf of the appellant clearly indicate an 
awareness of these requirements.  Her contentions are that 
the rectal cancer that caused the Veteran's death was the 
result of Agent Orange exposure during service.  As for 
service-connected disabilities, service connection was not in 
effect for any disability at the time the appellant filed her 
claim.  Service connection was granted for skin cancer in 
March 2006 and the appellant was notified of this in a letter 
dated April 2006.  The appellant has thus demonstrated an 
awareness of what is needed to substantiate her claim for 
service connection for the cause of the Veteran's death.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Specific to the accrued benefits claims, as will be explained 
in more detail below, adjudication of a claim for accrued 
benefits purposes is an essentially a legal determination, 
and the evidentiary requirements differ somewhat from claims 
for other types of compensation.  In claims for accrued 
benefits, only the evidence that is of record at the time of 
the Veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the latter records are considered, constructively, to 
already be a part of the record.  See Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  See also 38 C.F.R. § 3.1000(d)(4).  
In this appeal, the RO's September 2004 letter informed the 
appellant of VA's responsibility to obtain outstanding VA 
records, and the Board finds that there is no outstanding 
duty to notify or assist owed the appellant in connection 
with these claims.

The Board acknowledges that the appellant was not provided 
notice specific to the claims for service connection for 
colon cancer and for lung cancer, for accrued benefits 
purposes.  However, the Board finds that the appellant is not 
prejudiced by the omission of such notice.  As noted above, 
the appellant has demonstrated an awareness of what is needed 
to substantiate a claim for service connection for the cause 
of the Veteran's death, to include based on a condition not 
yet service-connected, i.e., establishing service connection.  
Further, her March 2005 NOD demonstrates an awareness of what 
is needed to substantiate a claim for service connection.  
See Dalton, 21 Vet. App. at 30-31.  Consequently, any error 
in this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders, 487 F.3d at 889.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and post-service private 
medical records.  Also of record and considered in connection 
with the appeal is the transcript of the appellant's Board 
hearing as well as various written statements provided by the 
appellant and by her representative, on her behalf.  As 
regards the claims for accrued benefits, the Board reiterates 
that, except for VA or service records that have not been 
associated with the file, only the evidence that is of record 
at the time of the Veteran's death can be considered, and 
neither the appellant nor her representative has identified 
any outstanding VA or service records pertinent to the 
claims.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims on appeal, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the veteran's children.  
(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.  (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  See 38 C.F.R. § 
3.1000(a).

At the time of the Veteran's death, he had claims pending for 
service connection for skin cancer, liver cancer, colon 
cancer, and for lung cancer.  As noted earlier, the RO 
granted service connection for skin cancer in March 2006.  
For accrued benefits purposes, the appellant takes her 
husband's remaining claims as they stand at the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the death of the veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the appellant filed a 
claim in March 2004, clearly within one year of the Veteran's 
death in February 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this appeal, the appellant has asserted that the service 
connection is warranted for liver cancer, colon cancer, and 
for lung cancer, each due to the Veteran's in-service 
exposure to Agent Orange.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  

A.  Liver Cancer

Considering the claim for service connection for liver 
cancer, for accrued benefits purposes, in light of the record 
and the governing legal authority, the Board finds that the 
claim must be denied on the basis of medical nexus, or 
relationship, between liver cancer and service.

The Veteran's service personnel records reflect that he 
served in the Republic of Vietnam during the Vietnam era.  
Thus, the Veteran is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, liver cancer is not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive 
service connection for liver cancer, based on the Veteran's 
presumed herbicide exposure, is not warranted.

Further, the Board finds that the record at the time of the 
Veteran's death simply does not establish that there existed 
a medical relationship between liver cancer and service, to 
include any presumed herbicide exposure therein.

The service treatment records are negative for any complaint, 
finding, or diagnosis of liver cancer.  The June 1986 
retirement examination report reflects a normal clinical 
evaluation of the endocrine system.  

The first medical evidence of disability is reflected in the 
report of a September 2003 private pathology consultation 
showing a diagnosis of rectal cancer with liver metastasis.  
The Board notes that the diagnosis indicates that the liver 
cancer was a metastasis of the primary rectal cancer.  
Regardless, the Board observes that this dates the onset of 
the Veteran's liver cancer to over 16 years after discharge 
from service.  The passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, neither the appellant nor her representative has 
identified any evidence or opinion of record (or, 
constructively of record) at the time of the Veteran's death 
that even suggests a medical nexus between the Veteran's 
liver cancer and service, to include herbicide exposure.

In short, there is no competent, probative evidence to 
support the claim.  

B.  Colon Cancer

Considering the claim for service connection for colon 
cancer, for accrued benefits purposes, in light of the record 
and the governing legal authority, the Board finds that this 
claim must also be denied on the basis of medical nexus, or 
relationship, between colon cancer and service.

While, as noted above, the Veteran is presumed to have been 
exposed to herbicides during service, colon cancer is not 
among the disabilities recognized by VA as etiologically 
related to herbicide exposure.  Hence, presumptive service 
connection for colon cancer, based on the Veteran's presumed 
herbicide exposure, is not warranted.

Further, the Board finds that the record at the time of the 
Veteran's death simply does not establish that there existed 
a medical relationship between colon cancer and service, to 
include any presumed herbicide exposure therein.

The service treatment records are negative for any complaint, 
finding, or diagnosis of colon cancer.  The June 1986 
retirement examination report reflects a normal clinical 
evaluation of the abdomen and viscera.  

The first medical evidence of disability is reflected in the 
report of a September 2003 private pathology consultation 
showing a diagnosis of adenocarcinoma of the colon, and 
including the examiner's comment that the findings are 
consistent with colonic primary.  The Board observes that 
this dates the onset of the Veteran's colon cancer to over 16 
years after discharge from service, which, as noted above, is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson, 230 F.3d at1333.  

Further, neither the appellant nor her representative has 
identified any evidence or opinion of record (or, 
constructively of record) at the time of the Veteran's death 
that even suggests a medical nexus between the Veteran's 
colon cancer and service, to include herbicide exposure.

In short, there is no competent, probative evidence to 
support the claim.  

C.  Lung Cancer

Considering the claim for service connection for lung cancer, 
for accrued benefits purposes, in light of the record and the 
governing legal authority, the Board finds that the claim 
must be denied because, fundamentally, there is no medical 
evidence that the Veteran had the disability for which 
service connection is sought.

The service treatment records are negative for any complaint, 
finding, or diagnosis of lung cancer.  The June 1986 
retirement examination report reflects a normal clinical 
evaluation of the lungs and chest.  

Post-service private medical records do not show a diagnosis 
of lung cancer.  An October 2000 radiological report reflects 
a negative chest examination.  A May 2003 radiological report 
reflects a questionable nodule in the right mid lung and that 
follow-up was recommended.  However, subsequent June and 
September 2003 radiological reports do not show a diagnosis 
of lung cancer.  Further, neither the appellant nor her 
representative has identified any evidence or opinion of 
record (or, constructively of record) at the time of the 
Veteran's death that reflects such a diagnosis.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the 
competent, probative evidence establishes that the Veteran 
did not have the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Cause of Death

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Considering the claim for service connection for the cause of 
the Veteran's death in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.

The Veteran died in February 2004.  His death certificate 
lists the immediate cause of death as metastatic rectal 
cancer.

At the time of the Veteran's death in February 2004, service 
connection was not in effect for any disability.  However, as 
noted earlier, in a March 2006 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for skin cancer, effective September 10, 2003.  Thus, 
service connection was essentially in effect for the 
disability at the time of the Veteran's death.  

However, there is no evidence or allegation that skin 
disability was related to death.  Rather, the appellant 
contends that the Veteran's exposure to Agent Orange during 
service caused his rectal cancer that led to his death.  

As noted, the Veteran is presumed to have been exposed to 
herbicides during service.  However,, rectal cancer is not 
among the disabilities recognized by VA as etiologically 
related to herbicide exposure.  Hence, presumptive service 
connection for rectal cancer, based on the Veteran's presumed 
herbicide exposure, is not warranted.

The record also does not establish that there existed a 
medical relationship between rectal cancer and service, to 
include any presumed herbicide exposure therein.

The service treatment records are negative for any complaint, 
finding, or diagnosis of rectal cancer.  The June 1986 
retirement examination report reflects a normal clinical 
evaluation of the anus and rectum.  

The first medical evidence of disability is reflected in the 
report of a May 2003 private consultation showing that the 
Veteran was recently diagnosed with rectal cancer by biopsy.  
The Board observes that this dates the onset of the Veteran's 
rectal cancer to over 16 years after discharge from service, 
which, as noted above, is a factor that tends to weigh 
against a finding  for service connection.  See Maxson, 230 
F.3d at 1333.  

Further, neither the appellant nor her representative has 
identified any evidence or opinion of record (or, 
constructively of record) at the time of the Veteran's death 
that even suggests a medical nexus between the Veteran's 
rectal cancer and service, to include herbicide exposure.

All of the foregoing supports a finding that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

IV.  All Claims

In adjudicating each claim, in addition to the objective 
evidence discussed, the Board has considered the assertions 
advanced by the appellant and her representative;  however, 
none of this evidence provides a basis for allowance of any 
of the claims.  As indicated above, these claims turn on 
matters of diagnosis and etiology-which are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

Clearly, the appellant's representative is not shown to be 
other than a layperson without the appropriate medical 
training and expertise.  Thus, while he has he is not 
competent to render a probative (persuasive) opinion on the 
medical matters upon which these claims turn.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, his lay assertions in this 
regard have no probative value.

The Board points out, however,  that the appellant is a 
surgical nurse. While a nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment see Black v. Brown, 10 Vet. App. 279, 284 (1997)), 
here, the appellant is a surgical nurse, as opposed to an 
oncology nurse, and did not participate in the Veteran's 
treatment.  Hence, she is not competent to provide an actual 
medical opinion to support these claims on the basis of her 
assertions, alone.  

Moreover, even if, solely based on her medical training, the 
Board was to accept her statements as competent medical 
evidence on matters of diagnosis and etiology, these 
statements would not be accorded any significant probative 
value, absent any stated evidentiary, medical, or scientific 
rationale for associating the Veteran's liver, colon, or 
rectal cancer, or his death, to in-service Agent Orange 
exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As a final comment, the Board further notes that, 
specifically as regards the accrued benefits claims, any of 
the appellant's statements made during the pendency of this 
appeal would not constitute evidence of record at the time of 
the Veteran's death, and hence, could not be considered in 
connection with those claims.

For all the foregoing reasons, each claim for service 
connection, for accrued benefits purposes, and the claim for 
service connection for the cause of the Veteran's death, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent and probative evidence does 
not support any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for liver cancer, for accrued benefits 
purposes, is denied.

Service connection for colon cancer, for accrued benefits 
purposes, is denied.

Service connection for lung cancer, for accrued benefits 
purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


